&emdash;In an action inter alia to recover damages for breach of contract, (1) the defendant third-party plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated October 29, 1975, as (a) granted the branch of plaintiff’s motion which sought to strike the affirmative defense of the Statute of Limitations asserted in its answer and (b) denied its application for partial summary judgment dismissing plaintiff’s first cause of action and (2) the third-party defendant Paul Gerhardt appeals from so much of the same order as denied his application pursuant to CPLR 3212 (subd [b]) to dismiss the complaint of the third-party plaintiff as against him. Order modified by deleting therefrom the provision which granted the branch of *890plaintiff’s motion which sought to dismiss the affirmative defense of the Statute of Limitations, and by substituting therefor a provision that the said branch of plaintiff’s motion is denied. As so modified, order affirmed insofar as appealed from, without costs or disbursements. There are triable issues of fact as to when the architect fully completed his obligation under the contract. Questions of fact also exist with respect to the other issues in this case. Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.